DETAILED ACTION
This office action is in response to Application No. 17/135,146, filed on 28 December 2020.  Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract mental processes without significantly more. The claim(s) recite(s) verifying a hardware design comprising steps of, for a plurality of stages, verifying a first property requiring that the output of the design be the same under a set of conditions and verifying a second property requiring that the output of the design be the same under another set of conditions, which are abstract mental processes which could be performed by a designer in the mind or with pen and paper.  Claims 2-11 recite merely characteristics of verifying the properties, which do not change the abstract nature of the verification itself.  Claims 13 and 14 recite modifying the hardware design, but modification of a design is also a mental process that could be 
This judicial exception is not integrated into a practical application because claims 1-11, 13, and 14 do not recite any elements beyond the abstract idea itself; claim 12 merely recites insignificant post-solution activity; claims 15-16 recite a verification tool, which constitutes merely use of a computer as a tool for implementing the abstract idea, which is not a qualifying practical application; and claims 19-20 similarly recite computer implementation of the abstract idea of claim 1.  For the same reasons, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Additionally, formal verification tools are conventional (Harer, ¶52).

Allowable Subject Matter
Claims 17 and 18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
26 February 2022




/ARIC LIN/            Examiner, Art Unit 2851